                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE


  KNOX TRAILERS, INC., and POST                         )
  TRAILER REPAIRS., INC.,                               )
                                                        )
                 Plaintiffs,                            )
                                                        )
  v.                                                    )       No. 3:20-CV-137-TRM-DCP
                                                        )
  JEFF CLARK, et al.,                                   )
                                                        )
                 Defendants.                            )


                                                ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court, and

  Standing Order 13-02.

         Now before the Court is Plaintiffs’ Motion to Amend Complaint [Doc. 90]. Plaintiffs seek to

  amend their Complaint to include new factual allegations garnered from Defendants’ recent discovery

  responses and amended pleadings. In addition, Plaintiffs seek to add two new Defendants, Heath

  Brownlee and Steve Powell, stating that Plaintiffs recently learned that they were involved in the

  misappropriation of Plaintiffs’ trade secrets.    Plaintiffs filed their proposed Second Amended

  Complaint [Doc. 90-1] as an exhibit to their Motion in accordance with Local Rule 15.1.

         The Court finds that no party has responded in opposition to the Motion, and the time for

  doing so has expired. See E.D. Tenn. L.R. 7.2 (“Failure to respond to a motion may be deemed a

  waiver of any opposition to the relief sought.”). In addition, the Court finds that Plaintiffs’ Motion

  is supported by good cause, see Fed. R. Civ. P. 15, and it complies with the Rules of this Court,

  see E.D. Tenn. L.R. 15.1. Accordingly, Plaintiffs’ Motion to Amend Complaint [Doc. 90] is

  GRANTED. Plaintiffs SHALL FILE their Second Amended Complaint [Doc. 90-1] as their




Case 3:20-cv-00137-TRM-DCP Document 93 Filed 04/01/21 Page 1 of 2 PageID #: 1317
  operative pleading in CM/ECF on or before April 2, 2021. Further, the Court ORDERS Plaintiffs

  to effect service on these new Defendants expeditiously.

         IT IS SO ORDERED.

                                              ENTER:


                                              ______________________________
                                              Debra C. Poplin
                                              United States Magistrate Judge




                                                 2

Case 3:20-cv-00137-TRM-DCP Document 93 Filed 04/01/21 Page 2 of 2 PageID #: 1318
